department of the treasury internal_revenue_service washington d c tax exempt and -- government entities division dec t ey uts w e dollar_figure ol y legend state a group b employees employer n plan x aai cee in a letter dated date and as supplemented by letters dated date date your authorized representative requested a ruling on your november behalf concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code date and september the following facts and representations have been submitted employer n is a political_subdivision of state a plan x for the benefit of group b employees x code is intended to meet the qualification requirements of sec_401 of the plan x requires mandatory employee contributions by group b employees employer n maintains you have represented that plan by proposed resolution r employer n will agree to pick up ie assume and pay the mandatory employee contributions of group b employees to plan xx proposed resolution r provides it will be effective after a favorable ruling is issued by the internal_revenue_service on this request proposed resolution r will specify that the contributions although designated as employee contributions will be paid_by employer n in lieu of contributions by group b employees proposed resolution r states that the group b employees will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer n to plan x t pot based on the aforementioned facts you request the following rulings the mandatory employee contributions picked up by employer n shall be excluded fram the current gross_income of group b employees until distributed or otherwise made available the picked-up contributions paid_by employer n are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked-up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal indome tax treatment to be accorded contributions which are picked up by the employex within the meaning of sec_414 is specified in revrul_77_462 c b ruling the employer school district agreed to assume and employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees further that under the provisions of sec_3401 a school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held of the code the in that revenue pay the amounts of the code the issue of whether contributions have been picked up by an employer is addressed in revenue_ruling and revrul_81_36 c b within the meaning of code sec_414 c b these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan is immaterial for purposes of the applicability of sec_414 h whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to proposed resolution r the criteria set forth in revrul_81_35 and revrul_81_36 will be satisfied by providing in effect that employer n will make contributions in lieu of group b employees contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly we conclude that a ft the amounts picked up by employer n on behalf of group b employees will be treated as employer contributions and will not be includible in group b employees' gross_income in the year in which such‘amounts are contributed these amounts will be includible in the gross_income of the employees or their beneficiaries only in the taxable_year in which they are distributed because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 therefore no withholding of federal_income_tax is required from group b employees salaries with respect to such picked-up contributions a a of the code for federal_income_tax withholding purposes for purposes of the application of sec_414 is immaterial whether an employee picks up contributions through a reduction in salary an offset against future salary increases or a combination of both of the code it in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as v b salary reduction agreement within the meaning of sec_3121 to whether the amounts in question are paid pursuant to a these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office questions please contact sd at if you have any sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice
